The opinion of the Court was delivered by
Todd, J.
The defendant was convicted “of shooting with intent to commit murder,” and appeals from a sentence of two years’ imprisonment at hard labor.
1. His first complaint is the refusal "of the judge to grant him a continuance on the ground of the absence of a material witness.
We find from the record that the witness was not subpoenaed until the cause was called for trial.
It is manifest that due diligence was not shown, and for this reason the trial judge very properly overruled the motion.
2. He complains of the refusal of the judge to grant him a new trial.
The ground of the motion was that of newly discovered evidence, supported alone by the affidavit of the accused. The overruling of the motion was not excepted to.
We find no reason to conclude that the discretion of the trial judge in refusing the motion was not wisely exercised.
Rulings on motions of this hind, which the law leaves so largely to the discretion of the judge, will not be disturbed unless it is made apparent by the record that this discretion was abused and there was an arbitrary use of judicial authority.
Judgment affirmed.